                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

PAUL BERGER, directly and               §
derivatively on behalf of               §
INCOME OPPORTUNITY REALTY               §
INVESTORS, INC.,                        §
                                        §
        Plaintiff,                      §
                                        §         Civil No. 3:19-CV-00286-E
v.                                      §
                                        §
TRANSCONTINENTAL REALTY                 §
INVESTORS, INC., et al.,                §
                                        §
        Defendants.                     §

                      MEMORANDUM OPINION AND ORDER

        Before the Court are two motions to dismiss Plaintiff Paul Berger’s

“Shareholder’s Verified Derivative and Class Action Complaint”— one filed by

Defendants      Transcontinental   Realty   Investors,   Inc.,   American   Realty

Investors, Inc., Pillar Income Asset Management, Inc., Daniel J. Moos, Gene E.

Bertcher, Louis J. Corna, Ted R. Munselle, Henry A Butler, Robert A.

Jakuszewski, and Raymond D. Roberts Sr. (Doc. 28) and one filed by

Defendants Gene E. Phillips and Mickey N. Phillips (Doc. 34). For reasons

that follow, the Court grants each motion in part and denies each motion in

part.

                                   Background

        Plaintiff Berger brings this lawsuit directly and derivatively on behalf

of nominal defendant Income Opportunity Realty Investors, Inc. (IOR). As

                                        1
alleged in Plaintiff’s complaint, he is an IOR stockholder.        Defendant

Transcontinental Realty Investors (TCI) owns 81.25% of IOR’s shares. The

remainder of IOR shares are owned by public investors. TCI is controlled by

Defendant American Realty Investors (ARL). IOR, TCI, and ARL are all Nevada

corporations with corporate offices or their principal place of business in

Dallas, Texas. Individual defendants Daniel J. Moos, Gene S. Bertcher, Louis

J. Corna, Ted R. Munselle, Henry A. Butler, Robert A. Jakuszewski, and

Raymond D. Roberts Sr. are officers and directors of IOR.      They are also

officers and directors of TCI and ARL.

     Plaintiff alleges that Defendant Gene Phillips, a Texas real estate

investor, secretly controls IOR, TCI, and ARL through Defendant Pillar Income

Asset Management.     The complaint further alleges Gene secretly controls

Pillar and that Pillar was set up to unlawfully funnel money to other

companies Gene controls. Defendant Mickey Phillips is Gene’s brother, and

Mickey, who is one of Pillar’s two directors, allegedly aids and abets Gene.

Plaintiff alleges Gene’s secret control of IOR, TCI, ARL, and Pillar was

discovered by a Texas bankruptcy judge.

     The complaint asserts that IOR has falsely represented itself as a

company involved in real estate investment and land development.          SEC

filings informed investors that an independent advisor, Pillar, was “locating,

evaluating, and recommending real estate and real estate-related investment

opportunities” for IOR. Pillar was paid significant fees for these “alleged

                                         2
services.” Plaintiff alleges that IOR and its shareholders are victims in an

illegal scheme under which related corporations and individuals funnel funds

from IOR up a “daisy chain” and steal the funds for other participants,

namely, TCI, ARL, and the Phillips. IOR has had its assets removed, never to

be   returned,   under   the   guise   of   “purportedly   legitimate   corporate

transactions.” Defendants have left IOR “bereft of the ability to engage in

any sort of new business or pay dividends.”             For the quarter ending

September 30, 2018, IOR reported $1,000 in cash on its balance sheet, which

Plaintiff claims was the result of having a minimum of $32 million funneled

to TCI and “its cohorts” in less than two years. Further, 85.7% of all IOR

assets have allegedly been converted for the use of TCI. The “looting” of IOR

accelerated in 2017 and 2018 when IOR came into a large sum of money as a

result of a note maturing and a real estate sale.

      Plaintiff brings this lawsuit in part derivatively for the benefit and

protection of IOR. He alleges that a demand on the board of directors to bring

this action would have been futile.         In the alternative, Plaintiff seeks a

judgment on behalf of all public IOR stockholders.          Plaintiff’s complaint

alleges 18 counts, which he groups into seven categories. The first five counts

are derivative claims on behalf of IOR which relate to “all funds and

properties which belonged to IOR and were wrongfully taken by TCI”:

(1) breach of fiduciary duty against TCI; (2) unjust enrichment against TCI;

(3) breach of fiduciary duty against Munselle, Butler, Jakuszewski, and

                                        3
Roberts (collectively “the TCI/IOR Directors”); (4) breach of fiduciary duty

and aiding and abetting the breaches of others against Moos, Bertcher, and

Corna (collectively “the Management Defendants”); and (5) breach of

contract against Pillar and tortious interference with contract against Gene

and Mickey.   The next two counts are derivative claims related to “non-

payment of the Acquisition Note”: (6) breach of contract against TCI; and

(7) breach of fiduciary duty against the TCI/IOR Directors. Count 8 is a

derivative claim for breach of fiduciary duty against Munselle, Butler, and

Jakuszewski and involves the 2010 sales of IOR’s investments in two

businesses. Count 9 is another derivative claim for breach of contract against

TCI and involves “the Sham Centura Land Deal.” Count 10 is a derivative

claim against TCI and the TCI/IOR directors for breach of fiduciary duty

related to “the Three Hickory Sale.”       Plaintiff’s next three counts are

derivative claims related to “the Mercer Crossing Sales Proceeds”:         (11)

breach of fiduciary duty against TCI; (12) civil conspiracy against all

Defendants but IOR; and (13) unjust enrichment against TCI. The next three

counts are derivative claims related to “the United Housing Foundation Notes

Payoff”: (14) unjust enrichment against TCI; (15) breach of fiduciary duty

against TCI; and (16) civil conspiracy against all Defendants but IOR. Finally,

in the alternative to the derivative claims, Plaintiff asserts two class action

claims:   (17) declaratory judgment that a de facto dividend has been



                                       4
distributed; and (18) declaratory judgment that a de facto liquidation is

underway.

                      Motion to Dismiss Under Rule 12(b)(2)

       The Court first addresses the Motion to Dismiss filed by the Phillips

Defendants because it contains a jurisdictional argument. 1 Mickey moves to

dismiss the claims against him for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2).

       Plaintiff’s complaint alleges that each individual defendant has

minimum contacts with this District sufficient to justify the exercise of

personal jurisdiction over them.                As part of Plaintiff’s jurisdictional

allegations, the complaint alleges that Mickey is a citizen of the State of Texas

and one of two directors of Defendant Pillar. Pillar is a Nevada corporation

with its principal place of business in Dallas, Texas. In his position as a

director of Pillar, Mickey allegedly “approved, directed, and carried out the

looting of IOR’s cash assets and their illicit transfer to TCI.”

       In his motion to dismiss for lack of personal jurisdiction, Mickey

contends that Plaintiff’s allegation that he is a Texas citizen is incorrect.

Mickey attached his declaration that asserts he is a South Carolina citizen and




1
 Gene Phillips died after he filed his motion to dismiss. Pending before the Court is Plaintiff’s
opposed motion to substitute Bradford Phillips, as Independent Executor of Gene Phillips’s
Estate, as a defendant in place of Gene Phillips. An order on that motion is forthcoming.

                                               5
has never been a Texas citizen. Mickey maintains that he is not subject to

personal jurisdiction in Texas.

      In his response, Plaintiff argues that his information about Mickey

being a Texas citizen came from Gene’s answer in another case filed in this

District. See Clapper v. Am. Realty Investors, Inc., No. 3:14-cv-02970 (N.D.

Tex.) (“Mickey Phillips resides . . . in the jurisdiction of the Northern District

of Texas”). Mickey is not bound by the factual assertion in his brother’s

pleading in a separate case. See Davis v. A.G. Edwards & Sons, Inc., 823 F.2d

105, 108 (5th Cir. 1987) (factual assertions in pleadings are judicial

admission conclusively binding on party that made them). Plaintiff maintains

that even if Mickey is a South Carolina resident, the Court still has personal

jurisdiction over him.

      When, a nonresident defendant presents a motion to dismiss for lack of

personal jurisdiction, the plaintiff bears the burden of establishing the

district court’s personal jurisdiction over the defendant, though he need only

make a prima facie case at the Rule 12(b)(2) stage. In re DePuy Orthopaedics,

Inc., 888 F.3d 753, 778 (5th Cir. 2018). The Court accepts the plaintiff’s

uncontroverted, nonconclusory factual allegations as true and resolves all

controverted allegations in the plaintiff’s favor. Carmona v. Leo Ship Mgmt.,

Inc., 924 F.3d 190, 193 (5th Cir. 2019).        The Court may determine the

jurisdictional issue by receiving affidavits, interrogatories, depositions, and



                                        6
other recognized methods of discovery. Stuart v. Spademan, 772 F.2d 1185,

1192 (5th Cir. 1985).

      A federal court sitting in diversity in Texas may exercise personal

jurisdiction over a foreign defendant if permitted by (1) the Texas long-arm

statute, and (2) the due process clause of the Fourteenth Amendment. Diece-

Lisa Indus., Inc. v. Disney Enters., Inc., 943 F.3d 239, 249 (5th Cir. 2019).

Because the Texas long-arm statute extends to the limits of federal due

process, the two-step inquiry collapses into one federal due process analysis.

Id. Federal due process is satisfied if two requirements are met: (1) the

nonresident purposely availed himself of the benefits and protections of the

forum state by establishing “minimum contacts” with the state; and (2) the

exercise of jurisdiction does not offend “traditional notions of fair play and

substantial justice.” Id. at 249–50. The “purposeful availment requirement

ensures that a defendant will not be haled into a jurisdiction solely as a result

of random, fortuitous, or attenuated contacts, or of the unilateral activity of

another party or a third person.” Id. at 250 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475, (1985)). A defendant’s “minimum contacts”

may give rise to either general or specific jurisdiction. Id.

      Supreme Court decisions have recognized two types of personal

jurisdiction: “general” (sometimes called “all-purpose”) jurisdiction and

“specific” (sometimes called “case-linked”) jurisdiction.         Bristol-Myers

Squibb Co. v. Superior Court of Ca., 137 S. Ct. 1773, 1779–80 (2017). “For an

                                        7
individual, the paradigm forum for the exercise of general jurisdiction is the

individual’s domicile; for a corporation, it is an equivalent place, one in which

the corporation is fairly regarded as at home.” Id. at 1780 (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)). A court

with general jurisdiction may hear any claim against that defendant, even if

all the incidents underlying the claim occurred in a different State. Id. at

1780. But “only a limited set of affiliations with a forum will render a

defendant amenable to” general jurisdiction in that State. Id. (quoting

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). General jurisdiction exists

when a nonresident defendant’s contacts with the forum state are continuous

and systematic. Sangha v. Navig8 ShipManagement Private, Ltd., 882 F.3d 96,

101 (5th Cir. 2018). General jurisdiction is difficult to establish and requires

extensive contacts between a defendant and forum. Id. at 101–02.

      Specific jurisdiction is very different. Bristol-Myers, 137 S. Ct. at 1780.

For a court to exercise specific jurisdiction, the lawsuit must arise out of or

relate to the defendant’s contacts with the forum. Id. In other words, there

must be “an affiliation between the forum and the underlying controversy,

principally, [an] activity or an occurrence that takes place in the forum State

and is therefore subject to the State's regulation.” Id. (quoting Goodyear, 564

U.S. at 919). For this reason, “specific jurisdiction is confined to adjudication

of issues deriving from, or connected with, the very controversy that

establishes jurisdiction.” Id.

                                        8
      Mickey Phillips contends he is not subject to either general personal

jurisdiction or specific personal jurisdiction in Texas.    Regarding specific

jurisdiction, Mickey argues there are no allegations that any of Plaintiff’s

claims against him arose out of or were related to his telephonic participation

in Pillar board meetings.     Citing a district court case out of the Eastern

District of Texas, Ragan & Massey, Inc. v. Voluntary Purchasing Groups, Inc.,

Mickey asserts that this fact alone defeats specific jurisdiction. See No. 4:09-

cv-00039, 2009 WL 3157468 (E.D. Tex. Sept. 28, 2009). At issue in Ragan &

Massey was whether the district court had personal jurisdiction over a

nonresident defendant who was a board member of a Texas corporation. That

court granted the defendant’s motion to dismiss. In doing so, the judge stated

that nothing indicated that the nonresident defendant’s allegedly tortious

behavior occurred at or during corporate board meetings in Texas. Id. at *6.

Mickey omits the fact that the judge went on to also state that nothing

indicated the nonresident defendant directed his tortious behavior toward

residents of the state of Texas.    Id.; see TEX. CIV. PRAC. & REM. CODE ANN.

§ 17.042(2) (nonresident does business in this state if he commits tort in

whole or in part in Texas).

      Here, Plaintiff alleges that Mickey directed tortious behavior toward

Texas. One of Plaintiff’s claims against Mickey is for tortious interference

with contract. It is related to a claim for breach of contract against Pillar.

The contract at issue is a Cash Management Agreement (CMA) between IOR

                                       9
and Pillar.   The complaint alleges that Pillar is ostensibly IOR’s “external

Advisor and Cash Manager.” In that capacity, Pillar is supposed to locate,

evaluate, and recommend real estate investment opportunities for IOR.

Plaintiff alleges that Pillar does not do these things. Under the CMA, all of

IOR’s funds are delivered to Pillar, and Pillar is responsible for payment of all

payables and investment of all excess funds. Plaintiff alleges Pillar did not

manage IOR’s cash. According to Plaintiff, IOR had no excess cash, yet Pillar

labeled all funds IOR received as “excess.” Pillar illicitly transferred IOR’s

funds to TCI and has left IOR destitute. The complaint refers to Pillar as a

“sham vehicle” and alleges that Pillar is controlled by Gene and Mickey, who

both allegedly caused and directed Pillar’s breaches of contract.          Gene

exercises control over Pillar through Mickey, one of Pillar’s two directors. As

a director, Mickey “approved, directed, and carried out the looting of IOR’s

cash assets and their illicit transfer to TCI.”

      It is well settled that specific jurisdiction may arise without a

nonresident defendant ever stepping foot upon the forum state’s soil. Bullion,

895 F.2d 213, (5th Cir. 1990). If a nonresident’s alleged tortious actions are

specifically aimed at the forum state, and the tortfeasor knows that the brunt

of the injury will be felt by a particular resident in the forum, the tortfeasor

must reasonably anticipate being haled into court there to answer for his

tortious actions. RA Global Servs., Inc. v. Apps, No. 3:07-cv-1562-L, 2007 WL

4292780, *5 (N.D. Tex. Dec. 6, 2007). Plaintiff’s complaint alleges that

                                        10
Mickey used a Texas business, Pillar, to direct tortious activity toward

another Texas business, IOR. As such, Mickey’s actions were aimed at Texas,

with the brunt of the injury to be felt by a Texas resident. Mickey Phillips’s

motion to dismiss for lack of personal jurisdiction is denied.

                  Motions to Dismiss Under Rule 12(b)(6)

      In addition, both Phillips Defendants move to dismiss Plaintiff’s three

claims against them for failure to state a claim under Rule 12(b)(6).       They

also join in the Rule 12(b)(6) motion to dismiss filed by TCI, ARL, Pillar, the

TCI/IOR Directors, and the Management Defendants.            To survive such a

motion, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The Court takes well-pleaded factual allegations in the complaint as true, but

does not credit conclusory allegations. Chhim v. Univ. of Tex. at Austin, 336

F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). A claim has facial

plausibility when the plaintiff pleads factual content that allows the Court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. In reviewing a motion to dismiss under Rule 12(b)(6), the Court

must accept all well-pleaded facts in the complaint as true and view them in

the light most favorable to plaintiff. Walker v. Beaumont Indep. Sch. Dist.,

938 F.3d 724, 735 (5th Cir. 2019).



                                        11
      The Court begins with Plaintiff’s Count 6, a derivative claim for breach

of contract against TCI. Plaintiff alleges that in 2009, TCI purchased IOR

shares from Syntek West.       Syntek West owed IOR $17.8 million.          TCI

purchased the stock by assuming Syntek West’s debt to IOR. Plaintiff alleges

TCI never repaid the note to IOR. The complaint further alleges that TCI was

“provided forbearance on repayment to the present” and alleges that TCI

prevented IOR from declaring the note due and payable. Plaintiff has failed

to plausibly allege the element of breach. Plaintiff alleges TCI did not pay the

note, but also indicates that TCI has been provided forbearance of its

obligation to pay. The Court grants the motion to dismiss as to this claim.

      Count 9 is another derivative breach of contract claim against TCI. The

claim involves “the sham Centura land deal.” The complaint alleges that in

2005 IOR purchased Centura land from TCI and paid with cash and notes

receivable held by IOR. The cash was obtained by financing the Centura land.

The agreement included a “put option” under which IOR had the right to resell

the property to TCI for a certain price “plus a preferred return of 9% per

annum.” Because of “the likelihood that [IOR] would exercise its put option,”

this transaction was treated as a “financing transaction.” By mid-2011, the

put option had not been exercised. In an attempt to evade the sale terms, TCI

arranged for a sham transaction in which the land was transferred to ABCLD

Real Estate, LLC. IOR allegedly never received payment from ABCLD or its



                                       12
owner, a “Phillips cohort.” According to Plaintiff, “This was all reported in a

misleading manner in IOR’s Form 10-K.”

      Plaintiff alleges TCI cannot be permitted to evade its “put” obligations

and the “2005 contract cannot in equity be allowed to be satisfied by the

ABCLD mock purchase.” Rather, the contract should “be treated as still owed

and payable, with principal and interest now totaling $39 million, which TCI

must be ordered to pay.” Again, the element of breach has not been plausibly

alleged. The complaint seems to allege IOR should have exercised the put

option, but it is not clear how failure to exercise something described as “an

option” amounted to a breach of contract. The Court grants the motion to

dismiss this claim.

      The Court turns to Plaintiff’s claims for breach of fiduciary duty against

the TCI/IOR Directors. In Count 7, Plaintiff asserts a derivative claim against

the TCI/IOR Directors for breach of fiduciary duty that is related to the note

that is the subject of Count 6.     The complaint alleges that the TCI/IOR

Directors owe an undivided fiduciary duty of loyalty to IOR. Based on the

alleged failure of these Defendants to declare the note due or to attempt to

collect on the note, Plaintiff alleges that their actions have “been taken to

enrich TCI, are in bad faith, and disloyal.” The parties agree this claim is

under Nevada law.

      Defendants assert Plaintiff’s allegations fall short of stating a claim for

breach of the fiduciary duty of loyalty. Such a duty requires the board and its

                                       13
directors to maintain, in good faith, the corporation’s and its shareholders’

best interests over anyone else’s interests. In re Amerco Derivative Litig., 252

P.3d 681, 700–01 (Nev. 2011). To hold a director or officer individually liable

for breach of the fiduciary duty of loyalty, a shareholder must prove the

breach involved intentional misconduct, fraud, or a knowing violation of law.

Id. at 701. As noted by Defendants, the complaint does not contain any factual

allegations about the decision to forbear collection of the note.      Plaintiff

merely alleges that the TCI/IOR Directors “have extended the 13-year-old

Acquisition Note indefinitely, and have not declared it due, or tried to collect

it.” There are no specific allegations regarding the actions or decisions of any

of the individual TCI/IOR Directors in connection with the note. There are no

factual allegations to establish that each of the four TCI/IOR Directors

committed intentional misconduct, fraud, or a knowing violation of the law.

Plaintiff has failed to plead a plausible claim for breach of the fiduciary duty

of loyalty.

      Plaintiff’s Count 8 fails for the same reasons as Count 7. Count 8 is

another claim for breach of the fiduciary duty of loyalty against Directors

Munselle, Butler, and Jakuszewski.     The claim involves the sales of IOR’s

investments in two particular businesses.      In both transactions, IOR was

allegedly paid with a note. The complaint alleges that “IOR’s SEC filings do

not indicate any attempt by the TCI/IOR Directors to collect these sums.” It

further alleges that because Munselle, Butler, and Jakuszewski repeatedly

                                       14
failed to collect sums due, “it may be inferred that the failure to collect on

these notes was purposeful, and in breach of the duty of loyalty.” There are

no specific allegations regarding the actions or decisions of any of these

individual Directors regarding collection of these two notes. Again, Plaintiff

has made no nonconclusory factual allegations to establish that these

defendants committed intentional misconduct, fraud, or a knowing violation

of the law. Plaintiff has failed to plead a plausible claim for breach of the

fiduciary duty of loyalty in Count 8.

      In Count 10, Plaintiff asserts another claim for breach of fiduciary duty

against the TCI/IOR Directors and also against TCI. This count involves the

sale of a property known as Three Hickory. Plaintiff asserts that in 2010, IOR

sold Three Hickory to Fenton Real Estate, “a related party under common

control.” IOR received a note for $1.2 million. IOR deferred recognition of

the sale in part due to “inadequate initial investment and questionable

recovery of investment cost.” In 2014, Three Hickory was sold back to IOR.

IOR had to pay for the property, when it had never received any money for

the original sale to Fenton. The complaint alleges breach of fiduciary duty

because “TCI foisted on IOR a worthless property.” TCI was able to do so

because of its power over IOR and because the TCI/IOR Directors were

“complicit in this action, approved it, and conspired in it.” As with Plaintiff’s

other counts of breach of fiduciary duty, the allegations are conclusory and

not supported with factual allegations that demonstrate the actions these

                                        15
Defendants took regarding this sale. Plaintiff has not plausibly alleged that

they engaged in intentional misconduct, fraud, or a knowing violation of law.

The Court grants the motion to dismiss as to this claim.

      In Counts 12 and 16, Plaintiff asserts derivative claims against all

Defendants but IOR for civil conspiracy.          Count 12 involves “the Mercer

Crossing transaction.” IOR had a land development investment known as

Mercer Crossing. It later sold the land to an unrelated party, but IOR did not

see any of the proceeds.     The complaint alleges Defendants conspired to

deprive IOR of the money from the sale by funneling the money to TCI. Count

16 involves the “United Housing Foundation Notes Payoff.” The complaint

asserts that in 2017, IOR received $7.1 million from the payoff of two notes

from the United Housing Foundation.                These funds were allegedly

immediately seized by TCI and never accounted for or returned to IOR.

      Under each count, the complaint sets out the elements of a civil

conspiracy: (1) two or more persons; (2) an object to be accomplished; (3) a

meeting of the minds on the object or course of action; (4) one or more

unlawful, overt acts; and (5) damages as a proximate result. See Agar Corp.

v. Electro Circuits, Int’l, Inc., 580 S.W.3d 136, 141 (Tex. 2019). But it does not

connect   these   elements to     any   factual    allegations surrounding the

transactions. For example, under both civil conspiracy counts, the complaint

alleges that the “acts as alleged could not have been accomplished without

each Defendant named in this Count playing a role in an agreed course of

                                        16
action.” There are no specific allegations regarding the unlawful overt acts

each of the multiple Defendants took, nor any factual allegations about a

meeting of the minds. There are only conclusory statements such as the

“Management Defendants undertook the necessary partial and administrative

steps needed to effectuate the transfer” of United Housing proceeds to TCI.

Plaintiff has failed to state a plausible claim for civil conspiracy. The Court

grants the motions to dismiss as to Counts 12 and 16.

      As to Plaintiff’s remaining counts, the Court concludes Plaintiff has

pleaded specific facts which establish a plausibility of entitlement to relief on

those causes of action. In sum, the Court grants the Phillips Defendants’

motion to dismiss in part as to Counts 12 and 16 and denies the motion in all

other respects. The Court grants the other Defendants’ motion to dismiss as

to Counts 6 through 10, 12, and 16, and denies it as to all other counts. Rather

than dismiss Plaintiff’s claims with prejudice, the Court will allow Plaintiff

to file an amended complaint within 30 days from the date of this order. See

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329

(5th Cir. 2002) (court should allow plaintiffs at least one opportunity to cure

pleading deficiencies before dismissing a case, “unless it is clear that the

defects are incurable or the plaintiffs advise the court that they are unwilling




                                       17
or unable to amend in a manner that will avoid dismissal”).

     SO ORDERED.

     Signed March 31, 2020.




                                   Ada Brown
                                   UNITED STATES DISTRICT JUDGE




                                     18
